DETAILED ACTION
This action is in response to the amendment filed on 11/17/2022 which was filed in response to the Non-Final Rejection dated 6/20/2022.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al (WO 2015/050211A1) (using USPGPUB 2016/0221313 as the English equivalent).
Regarding claims 1 and 8, Kawai discloses a resin composition and a thermoformed container that exhibit inhibited generation of defects in the thermoforming and have a superior appearance and sufficient strength [0013]. The resin composition comprises three components: EVOH (A), polyolefin (PO) (B) and carbonyl compound (C) [0014-15] [0022]. The resin composition can further contain an acid-modified polyolefin and a fatty acid metal salt [0017-18]. A multilayer structure includes a layer formed from the aforementioned resin composition and at least one other layer formed from the EVOH (A) copolymer or a layer formed of the polyolefin (B) [0092-93]. In one embodiment, the multilayer sheet includes 6 layers involving 4 types with a layer structure of: polyolefin (B) layer 300 μm/carboxylic acid-modified polyolefin (D) 50 μm/EVOH (A) layer 50 μm/carboxylic acid-modified polyolefin (D) 50 μm/recovered resin composition (E) layer 400 μm/polyolefin (B) layer 150 μm [0161]. Examiner’s note: EVOH (A) layer 3, recovered resin composition (E) layer 5, and polyolefin (B) layer 6 correspond to the claimed gas barrier layer, adhesive resin layer, and thermoplastic resin layer, respectively (A multilayer structure comprising: a thermoplastic resin layer; a gas barrier resin layer; and an adhesive resin layer provided between the thermoplastic resin layer and the gas barrier resin layer – claim 1). 
Kawai further discloses that the acid-modified polyolefin polymer has an unsaturated carboxylic acid or derivatives thereof introduced through a chemical bond and includes maleic anhydride graft-modified polyolefins [0048]. The content of the fatty acid metal salt in the resin composition is preferably 50 ppm or greater and 10,000 ppm or less (wherein the adhesive resin layer comprises a resin composition comprising: (A) a polyolefin resin containing at least one of a carboxyl group and an acid anhydride group; and (B) one or more fatty acid zinc salts – claim 1) (A resin composition for an adhesive resin layer, the resin composition comprising: (A) a polyolefin resin containing at least one of a carboxyl group and an acid anhydride group; and (B) one or more fatty acid zinc salts – claim 8) [0052]. Recovered resin composition (E) includes 5.5 pbm EVOH (A), 87 pbm HDPE PO (B), 7.5 pbm acid-modified polyolefin (D), and 0.15 pbm zinc stearate with varying amounts and types of carbonyl compound (C) in various embodiments (Examples 1-1 through 1-3, 2-1 through 2-3, and 3-1 through 3-3) [Tables 1-3] [0154]. Examiner’s note: carbonyl compound (C) can be ignored in terms of calculating the proportion of the fatty acid metal salt in these embodiments since its presence is negligible (i.e., at most 35 ppm in the examples and as low as 0.3 ppm). Therefore, the zinc stearate is present at 0.15 pbm/100 pbm or 0.0015 or 1,500 ppm. For zinc stearate, the atomic weight of zinc is 65.38 and the molecular weight of zinc stearate is 632.32, therefore the proportion of zinc in zinc stearate is 10.34%. Therefore, the presence of zinc stearate in the resin composition on a metal basis relative to the resin layer is approximately 155 ppm (1,500 ppm*0.1034) (wherein the one or more fatty acid zinc salts (B) is present in the resin composition in a proportion of 80 to 250 ppm on a metal basis based on an amount of the adhesive resin layer – claim 1) (wherein the one or more fatty acid zinc salts (B) is present in a proportion of 80 to 250 ppm on a metal basis based on an amount of the resin composition – claim 8).
Regarding claim 2, zinc stearate has a carbon number of 18 (The multilayer structure according to claim 1, wherein the one or more fatty acid zinc salts (B) present in the resin composition for the adhesive resin layer has a carbon number of 4 to 28).
Regarding claim 3, zinc stearate has a molecular weight of 632.3 (The multilayer structure according to claim 1, wherein the one or more fatty acid zinc salts (B) present in the resin composition for the adhesive resin layer has a molar mass of 200 to 1000 g/mol).
Regarding claim 5, the EVOH used in the EVOH (A) layer is a saponified ethylene-vinyl acetate copolymer (wherein a gas barrier resin as a material for the gas barrier resin layer comprises at least one of a saponified ethylene-vinyl ester copolymer and a polyamide resin) [0145-152] [0161] [0025]. 
Regarding claim 6, the multilayer sheet has an overall thickness of 1,000 um (The multilayer structure according to claim 1, which has an overall thickness of 10 to 5000 um) [0161].
Regarding claim 7, the thicknesses of the EVOH (A) layer and the recovered resin composition (E) layer are 50 um and 400 um, respectively [0161]. Examiner’s note: therefore, the thickness ratio between the gas barrier layer and the adhesive resin layer is 50um/400um or 1/8 (10/80) (The multilayer structure according to claim 1, wherein a thickness ratio between the gas barrier resin layer and the adhesive resin layer is (gas barrier resin layer/adhesive resin layer) = 10/90 to 99/1).
Regarding claims 13-15, a hydrotalcite compound is an optional component in the resin composition [0024] [0053] [0066-68]. The inventive embodiments do not include a hydrotalcite compound (wherein the resin composition for the adhesive resin layer is substantially free from a hydrotalcite – claim 13) (wherein the resin composition for the adhesive resin layer does not contain a hydrotalcite in an amount greater than 5 wt.% based on the overall weight of the resin composition – claim 14) (wherein the resin composition for the adhesive resin layer is free from a hydrotalcite – claim 15) [0154] [Tables 1-3].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurose (JP 2014-189667A).
Regarding claims 1, 8, and 10-11, Kurose discloses a laminated body containing a resin-based adhesive layer with good adhesive property [0001]. The resin composition of the adhesive layer comprises a modified polyolefin (component 1), a fatty acid metal salt (component 2) and a hydrotalcite compound (component 3), which is a hydrotalcite compound to a fatty acid metal salt (component 2) [0009] [0012]. The ratio of component 3 over component 2 is more than 70 mass% and below 140 mass% (mass ratio fatty acid metal salt: hydrotalcite system compound = 1: 0.7 to 1.4) [0036] [0009]. The lower limit of the ratio of fatty acid metal salt (component 2) to 100 parts by weight of the modified polyolefin (component 1) is usually 0.005 parts by weight or more, preferably 0.01 parts by weight or more, and more preferably 0.02 parts by weight [0038]. The upper limit is usually 1.0 parts by mass or less, preferably 0.8 parts by mass or less, and more preferably 0.6 parts by mass or less [0038]. The composition can also include component 4, a polyolefin resin other than the denaturation polyolefin resin of component 1 in order to improve adhesiveness and heat resistance [0033] [0009]. Although the amount used of the polyolefin resin (component 4) is not particularly limited, the lower limit of the ratio of the component 4 to 100 parts by mass of the modified polyolefin (component 1) is usually 0.01 parts by mass or more, preferably 1 part by mass [0043]. The content is more preferably 10 parts by mass or more, further preferably 100 parts by mass or more, and the upper limit is usually 10000 parts by mass or less, preferably 1000 parts by mass or less, more preferably 500 parts by mass or less [0043]. Component 4 is preferably more than 0.5 mass% and below 90 mass% of the resin composition [0044]. Additive agents can be used in amounts usually more than 0.01 mass% and below 5 mass% [0047]. Component 1 is a denaturation polyolefin which has unsaturated carboxylic acid or its derivative grafted as a long side chain to the skeleton of the polyolefin resin [0013]. An example of the derivative of unsaturated carboxylic acid includes maleic anhydride (wherein the adhesive resin layer comprises a resin composition comprising: (A) a polyolefin resin containing at least one of a carboxyl group and an acid anhydride group – claim 1) (A resin composition for an adhesive resin layer, the resin composition comprising: (A) a polyolefin resin containing at least one of a carboxyl group and an acid anhydride group – claim 8) [0020]. Component 2 (the fatty acid metal salt) can be used singly or in combination and can be zinc-based [0029]. Zinc stearate is used in the comparative and inventive examples (wherein the adhesive resin layer comprises a resin composition comprising…(B) one or more fatty acid zinc salts – claims 1 and 8) [0077] [0080]. Inventive and comparative examples are formed into a 3-layer laminate having an EVOH layer/adhesive layer/polyethylene layer configuration [0081]. The EVOH layer acts as a gas barrier layer (A multilayer structure comprising: a thermoplastic resin layer; a gas barrier resin layer; and an adhesive resin layer provided between the thermoplastic resin layer and the gas barrier resin layer – claim 1) [0059].
Regarding the limitation “wherein the one or more fatty acid zinc salts (B) is present in the resin composition in a proportion of 80 to 250 ppm on a metal basis based on an amount of the adhesive resin layer”, the total mass of the resin composition is the total mass of the four components listed above plus potential additives. Based on the ranges disclosed above, for 100 parts by weight (pbw) of component 1, component 2 is present from 0.005 to 1 pbw, component 3 is present at 70% to 140% of component 2 (i.e., as low as 70% of 0.005 pbw or 0.0035 pbw to as high as 140% of 1 pbw or 1.4 pbw), and component 4 is present from as low as 0.01 pbw to as high as 10,000 pbw. This leads to a total mass of the resin composition of as low as (100+0.005+0.0035+0.01) = 100.0185 pbw to as high as (100+1+1.4+10,000) = 10,102.4 pbw. With the addition of additives, the total mass of the composition becomes as low as 100.0185+(101.0185*0.0001) = 100.0285 pbw to as high as 10,102.4+(10,102.4*0.05) = 10,607.52 pbw. Since component 2 (the fatty acid metal salt) is present in a range of 0.005 pbw to 1 pbw, the proportion of the fatty acid metal salt(s) in the composition ranges from 0.005/10,607.52 = 4.7x10-7 (0.47 ppm) to 1/100.0185 or 0.00999815 (9998.15 ppm). Using zinc stearate as the exemplary fatty acid metal salt, the atomic weight of zinc is 65.38 and the molecular weight of zinc stearate is 632.32, therefore the proportion of zinc in zinc stearate is 10.34% and the proportion of fatty acid zinc salt on a metal basis in the resin composition ranges from as low as 0.0486 ppm (approximately 0.05 ppm) to as high as 1,034 ppm. Inventive example 1 of Kurose has a resin composition of 25 pbw modified polyolefin (component 1), 15 pbw HDPE-1 with 1100 ppm zinc stearate, 60 pbw of LLDPE-1 with 500 ppm of zinc stearate, and 0.05 pbw DHT-4A hydrotalcite (component 3) [0075-80] [Table 1]. The content of zinc stearate in this adhesive resin composition is (1100 ppm*15/100.05) + (500 ppm*60/100.05) = 464.77 ppm. The proportion of fatty acid zinc salt on a metal basis in this resin composition is 48 ppm. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 80 to 250 ppm overlaps the prior art range of 0.05 ppm to 1,034 ppm (and (B) one or more fatty acid zinc salts; and wherein the one or more fatty acid zinc salts (B) is present in the resin composition in a proportion of 80 to 250 ppm on a metal basis based on an amount of the adhesive resin layer – claims 1 and 8) (wherein the one or more fatty acid zinc salts (B) is present in the resin composition in a proportion of 80 to 100 ppm on a metal basis based on an amount of the adhesive resin layer – claims 10-11).
Regarding claim 2, zinc stearate has a carbon number of 18 (The multilayer structure according to claim 1, wherein the one or more fatty acid zinc salts (B) present in the resin composition for the adhesive resin layer has a carbon number of 4 to 28).
Regarding claim 3, zinc stearate has a molecular weight of 632.3 (The multilayer structure according to claim 1, wherein the one or more fatty acid zinc salts (B) present in the resin composition for the adhesive resin layer has a molar mass of 200 to 1000 g/mol).
Regarding claim 4, Kurose is silent with regard to the absorbance ratio of the adhesive layer resin composition.
As to the claimed absorbance ratio (a/b) of the adhesive resin composition, the examiner notes that the prior art generally teaches the claimed invention (the adhesive resin composition of claims 1 and 8) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the original disclosure of the presently claimed invention discloses that the absorbance ratio (a/b) serves as an index of a carboxyl group content or an acid anhydride group content of the adhesive layer resin composition [0090]. If the absorbance ratio is excessively high, then the multilayer structure suffers from poor appearance such as fish eyes and inclusion of foreign matter [id]. If the absorbance ratio is too low, the multilayer structure tends to have lower adhesive strength [id]. Kurose discloses that the modified polyolefin has a denaturation ratio or graft rate by the unsaturated carboxylic acid or its derivative [0025]. This graft rate ranges from as low as 0.01 mass% to as high as 20 mass% [0025]. If the graft rate is below this range, the adhesive property is inferior and if the graft rate is above this range, then the product appearance worsens by the presence of fish eyes and foreign matter [id]. The present invention also discloses measuring the absorbance ratio (a/b) on a 90 um thick film of the adhesive layer resin composition wherein (a) is an absorbance at a peak attributable to C=O stretching vibration observed at around 1710 cm-1 and (b) is an absorbance at a peak attributable to C-H bending vibration observed at around 1450 cm-1 in Fourier transform infrared spectroscopy [0090] [Claim 4]. Kurose discloses that the measurement of the graft rate can be conducted on a 100 um thick sheet test sample and using an IR absorption spectrum method from absorption peculiar to the carboxylic acid in resin or its derivative, specifically the C=O stretching vibration band between 1600 and 1900 cm-1 [0026]. Since the absorbance ratio is a measure of the carboxyl group content or acid anhydride group content of the layer or the graft rate and the prior art discloses a modified polyolefin having a graft rate within a designated range in order to avoid the same problems as the present invention (based on the claimed range of the absorbance ratio (a/b)) (i.e., fish eyes, inclusion of foreign matter, adhesive strength), the examiner believes the claimed properties are either anticipated or highly obvious (The multilayer structure according to claim 1, wherein the resin composition for the adhesive resin layer has an absorbance ratio (a/b) of 0.005 to 0.5, wherein (a) is an absorbance at a peak attributable to C=O stretching vibration observed at around 1710 cm-1 and (b) is an absorbance at a peak attributable to C-H bending vibration observed at around 1450 cm-1 in Fourier transform infrared spectroscopy performed on the resin composition by a transmission method).
Alternatively, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in absorbance ratio involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  As discussed above, the absorbance ratio is a function of the graft rate which, in turn, is optimized/balanced to reduce defects such as fish eyes and inclusion of foreign matter as well as avoid reduced adhesion.
Regarding claim 5, the EVOH copolymer is saponified [0059] [0081]. The gas barrier layer (layer having polarity) can comprise a polyamide resin or a saponified EVOH (The multilayer structure according to claim 1, wherein a gas barrier resin as a material for the gas barrier resin layer comprises at least one of a saponified ethylene-vinyl ester copolymer and a polyamide resin) [0056] [0058-59].
Regarding claim 6, Kurose discloses that the thickness of the laminated body can range from 50 to 200 um or from 20 to 200 um (The multilayer structure according to claim 1, which has an overall thickness of 10 to 5000 um) [0069-70].
Regarding claim 7, Kurose discloses that the thickness of each layer of the laminated body is not limited, but can be arbitrarily set depending on purpose, the form of the final product, or the desired physical properties [0069]. When the total thickness of the laminate is 50-200 um, the thickness of the adhesive resin layer is preferably 3-50 um [0069]. 
Kurose is silent with regard to the thickness ratio between the gas barrier layer and the adhesive layer.
However, it would have been obvious to one having ordinary skill in the art to adjust the relative thickness of the adhesive resin layer and polar resin layer (gas barrier layer) for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As disclosed above, Kurose discloses that the thickness of each layer of the laminated body is not limited, but can be arbitrarily set depending on purpose, the form of the final product, or the desired physical properties [0069].
Alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). The claimed range of 10/90 to 99/1 for the thickness ratio between the gas barrier layer and the adhesive resin layer includes a 1:1 ratio of thicknesses.
Regarding claim 13, Kurose discloses that the ratio of the hydrotalcite compound over 100 pbm of component 1 is minimally usually 0.005 pbm [0039]. Examiner’s note: since the term “substantially free” has not been defined in the present disclosure, the broadest reasonable interpretation applies. According to MPEP 2173.05(b), III., D. “The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).” Therefore, when the hydrotalcite compound is present at 0.005 pbm per 100 pbm of component 1, this meets the claimed limitation “The multilayer structure according to claim 1, wherein the resin composition for the adhesive resin layer is substantially free from a hydrotalcite”.
Regarding claim 14, Kurose discloses that the ratio of the hydrotalcite compound over 100 pbm of component 1 ranges from 0.005 pbm to 1 pbm [0039]. Examiner’s note: when the resin composition includes only components 1-3, then the content of hydrotalcite compound in the adhesive resin layer is evidently less than 5 wt% based on the overall weight of the resin composition (The multilayer structure according to claim 1, wherein the resin composition for the adhesive resin layer does not contain a hydrotalcite in an amount greater than 5 wt.% based on the overall weight of the resin composition).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al as applied to claims 1 and 8 above, and further in view of Kawai et al (WO 2015/050211A1) (using USPGPUB 2016/0221313 as the English equivalent).
Regarding claims 10-11, the limitations of claims 1 and 8 have been set forth above. Kawai further discloses that the content of the fatty acid metal salt in the resin composition is preferably 50 ppm or greater and 10,000 ppm or less and most preferably between 200 ppm and 4,000 ppm [0052]. Examiner’s note: in the case of zinc stearate (see above for the use of this specific compound in the inventive embodiments), this most preferred range converts to approximately 20 ppm to 400 ppm on a metal basis (using approximately 10% metal content in zinc stearate – see above). According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 80 to 100 ppm overlaps the prior art range of 20 to 400 ppm (wherein the one or more fatty acid zinc salts (B) is present in the resin composition in a proportion of 80 to 100 ppm on a metal basis based on an amount of the adhesive resin layer – claim 10) (wherein the one or more fatty acid zinc salts (B) is present in the resin composition in a proportion of 80 to 100 ppm on a metal basis based on an amount of the resin composition – claim 11).

Response to Arguments
Applicant's arguments on pages 7-11, with regard to claims 1-8 and 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Kurose (JP 2014-189667A) have been fully considered but they are not persuasive. Applicant argues that the calculated range of 0.05 to 1034 ppm for the proportion of the fatty acid metal salt in the resin composition is mischaracterized by the Office. Applicant provides a table showing the metal in fatty acid metal salt content in the various embodiments of Kurose and asserts that this is evidence that Kurose does not disclose the aforementioned calculated range since this range significantly diverges from what is fairly described in the examples provided by Kurose. Applicant argues that it is arbitrary and improper to interpret Kurose’s teachings to calculate the proportion range of component 2 (the fatty acid metal salt) in the resin composition based on the subject matter of claims 2 and 3 of Kurose.
Examiner’s response: The subject matter of claims 2 and 3 of Kurose is the same as that disclosed in the general disclosure (see paragraph 8 of the OA dated 6/20/2022). Both these claims and the cited portion of the disclosure of Kurose provides a general teaching of the relative amounts of the different components of Kurose’s resin composition. It is not arbitrary or improper to calculate the content range of the fatty acid metal salt (and thereby the metal content of this component) in the resin composition. Rather, it is a straightforward calculation to determine the range for this component in the composition based on the disclosed ranges for the various components in the composition. See paragraphs 8-9 in the prior OA. The amount of approximately 48 ppm for this component (on a metal basis) in the composition in the examples falls within this calculated range and therefore provides support for the calculated range. The calculated range does not significantly diverge from the examples provided by Kurose as Applicant contends.
Applicant argues on page 10 that the claimed invention differs from Kurose in terms of purpose and effect as well as means to solve the problems.
Examiner’s response: The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument on page 10 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, as indicated above, there is no hindsight reasoning to make the aforementioned calculation.
Applicant argues on page 11 that there are sufficient unexpected results of record to overcome the present rejection based on data provided in the original disclosure, specifically from the inventive embodiments.
Examiner’s response: Applicant has previously argued unexpected results – see paragraphs 23-25 in the prior OA for the Examiner’s response to this argument. Furthermore, see the new 102(a)(1)-based rejection of independent claims 1 and 8 above. Kawai discloses embodiments falling within the claimed range and therefore anticipates such claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781